

Exhibit 10.1

Confidential Separation Agreement and General Release
This confidential separation agreement and general release is between Park-Ohio
Industries, Inc. and Park-Ohio Holdings Corp. (collectively referred to as the
“Company”) and W. Scott Emerick (“Employee”). The parties agree as follows:
1.Company shall pay Employee the total sum of $462,075. This amount shall be
paid in 12 equal monthly installments of $38,506.25 commencing on July 25, 2015
and ending June 25, 2016, less withholding for employment taxes. Employee states
that Company was not previously required to pay Employee this money. In
addition, Company shall continue the Employee’s current health care coverage at
the employee monthly contribution level until June 25, 2016, thereafter
continuation coverage will be offered to the employee in accordance with COBRA
regulations. Through Ratliff & Taylor, Company will provide Employee with
executive outplacement services for a period ending upon the earlier of the date
the Employee secures alternate employment or June 25, 2016.


2.Employee’s last day of employment with Company was June 4, 2015. Employee
represents that he has returned to the Company all property of the Company, all
data of the Company to which Employee still had access and all login credentials
for any computer system or online service to which Employee had access as part
of Employee’s position with Company. Employee also shall not attempt to use any
of the Company’s computer systems or login credentials.


3.Employee releases Company and its parent corporations, subsidiaries,
affiliates, past and present owners, directors, officers, employees, agents,
insurers, successors and assigns from all claims and liabilities that arose
before Employee signed this agreement (including all claims and liabilities
arising under the Age Discrimination in Employment Act).


4.Notwithstanding anything in this agreement to the contrary, Employee may still
file complaints with any government agency (e.g., EEOC, NLRB, etc.) and may
still participate in investigations and proceedings conducted by those agencies,
but because Employee has given a full release in this agreement in exchange for
money, Employee waives the right to any additional relief that a government
agency might receive for Employee or on Employee’s behalf to the extent that the
additional relief arises from the claims that Employee has released in this
agreement.


5.Employee states that Company has previously paid Employee for all hours that
Employee worked for Company.


6.Employee states that Company has previously reimbursed Employee for all
expenses that Employee incurred while working for Company.


7.Employee states that all of the hours worked that Employee reported to Company
during Employee’s employment were accurate and complete.


8.Employee shall continue to keep confidential all non-public confidential
business information of or about the Company.


9.Employee shall keep the terms of this agreement confidential, though Employee
may disclose these terms to Employee’s spouse, lawyer, and financial
institutions and advisors, but only if such persons also agree to keep this
agreement confidential. Employee may show this agreement to government agencies.


10.Because of the irreconcilable differences that have arisen between Employee
and Company, Employee shall not make any request that the Company rehire
Employee or otherwise retain Employee for any purpose. If Employee breaches this
provision, then Company may deny Employee’s request.


11.The parties admit no wrongdoing by signing this agreement.


12.The parties intend that: (a) if any provision of this agreement is held to be
unenforceable, then that provision will be modified only to the extent necessary
to make it enforceable, unless that modification is not permitted by law, in
which case that provision will be disregarded; (b) if an unenforceable provision
is modified or disregarded in accordance with the foregoing, then the rest of
the agreement will remain in effect as written; and (c) any unenforceable
provision will remain as written in any circumstances other than those in which
the provision is held to be unenforceable.


13.The laws of the state of Ohio, without giving effect to its principles of
conflicts of law, govern all adversarial proceedings arising out of this
agreement or of Employee’s relationship with Company.






--------------------------------------------------------------------------------



Exhibit 10.1

14.No amendment, waiver or modification of this agreement will be effective
unless it is in writing and signed by the parties. No waiver of satisfaction of
a condition or failure to comply with an obligation under this agreement will be
effective unless it is in writing and signed by the party granting the waiver,
and no such waiver will constitute a waiver of satisfaction of any other
condition or failure to comply with any other obligation. To be valid, any
document signed by Company in accordance with this paragraph must be signed by
an officer of Company authorized to do so by Company’s President.


15.Employee states that this agreement has been written in understandable
English and that Company advised him in writing to consult a lawyer of my choice
before signing.


16.If the parties sign this agreement in several counterparts, each will be
deemed an original but all counterparts together will constitute one instrument.


17.Employee may take 21 days to consider this agreement before signing. Employee
may sign sooner, but if Employee signs sooner, then Employee has voluntarily
waived Employee’s right to consider this agreement for 21 full days.


18.Employee may revoke this agreement during the first 7 days after Employee
signs. To revoke, Employee shall deliver a written notice of revocation to
Elizabeth Boris at the following address: Park-Ohio Products, Inc., 6065
Parkland Blvd., Mayfield Heights, Ohio, 44125, Fax 440-947-2269. Any such
revocation will be effective upon its receipt by Company.


19.This agreement will become effective when all parties have signed it, or
after the expiration of Employee’s 7-day revocation period, whichever is later.
The date of this agreement will be the date that this agreement is signed by the
last party to sign it, as indicated by the date associated with that party’s
signature.


20.This agreement and the Non-Competition/Non-Solicitation Agreement dated June
15, 2012 attached as Exhibit A, constitutes the entire understanding between the
parties and supersedes all other agreements, whether written or oral, between
the parties.
Each party is signing this agreement on the date stated opposite that party’s
signature.


Date: July 6 , 2015                /s/ W/ Scott Emerick                        
Employee Signature
W. Scott Emerick


PARK-OHIO INDUSTRIES, INC.
Date: July 7 , 2015
By: /s/ Robert D. Vilsack                 
Print name: Robert D. Vilsack
Print title: Secretary




